Citation Nr: 0839728	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1, 1953 to October 28, 1953.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama which denied the veteran's claim for 
entitlement to service connection for migraine headaches. 

The Board notes that the veteran was scheduled to appear for 
a Travel Board hearing in April 2007.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service-connection for migraine headaches.  
The Board notes that service medical records indicate that 
the veteran had a partial reaction to a typhoid inoculation 
which was manifested by symptomatology, to include headaches, 
while serving on active duty.  The Board also notes that 
private and VA outpatient treatment records dated in August 
2004 indicate that the veteran has a current diagnosis of 
migraine headaches. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of a current 
disability and evidence of an in-service occurrence of an 
injury.  Furthermore, the veteran also appears to be 
asserting continuous symptoms since active duty to present.  
See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  
In this regard, the Board believes that the veteran is 
competent to describe experiencing headaches.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
However, there is insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim.  As 
such, the Board finds that the criteria for obtaining a VA 
medical opinion or examination are met.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
to determine the nature and etiology of 
the veteran's migraine disability.  The 
examiner should conduct a thorough 
neurological examination and diagnose 
any pathology found.  If a diagnosis of 
a headache disorder is found to be 
warranted, the examiner should offer an 
opinion as to whether the disability is 
at least as likely as not (50 percent or 
greater probability) related to a 
disease or injury in service.  A 
complete rationale should be provided 
for any opinions given.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  Following completion of the above 
development, readjudicate the claim for 
service connection for migraine 
headaches.  If service connection is not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative 
should be afforded an opportunity to 
respond before the claims folder is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


